Case 2:21-cv-04156-SB-ADS Document 1 Filed 05/19/21 Page 1 of 9 Page ID #:1



 1   Alexander J. Taylor (Cal. Bar No. 332334)
     SULAIMAN LAW GROUP LTD.
 2   2500 South Highland Avenue,
 3   Suite 200
     Lombard, Illinois 60148
 4   Telephone: (630) 537-1770
     ataylor@sulaimanlaw.com
 5   Attorney for the Plaintiff
 6                              UNITED STATES DISTRICT COURT
 7                             CENTRAL DISTRICT OF CALIFORNIA
                                     WESTERN DIVISION
 8
      RANDY E. DEVINE,                              Case No. 2:21-cv-04156
 9
                        Plaintiff,                  COMPLAINT FOR DAMAGES
10
             v.
11                                                     1. VIOLATION OF THE FAIR DEBT
                                                          COLLECTION PRACTICES ACT, 15
12    DIVERSIFIED ACCEPTANCE                              U.S.C. § 1692 ET SEQ.
      CORPORATION d/b/a M. LEONARD &
13    ASSOCIATES,                                      2. VIOLATIONS OF THE ROSENTHAL
14                                                        FAIR        DEBT COLLECTION
                        Defendant.
                                                          PRACTICES ACT, CAL. CIV. CODE
15                                                        §1788 et seq.

16
                                                    JURY TRIAL DEMANDED
17

18         NOW COMES Plaintiff, RANDY E. DEVINE, through his undersigned counsel,

19   complaining of Defendant DIVERSIFIED ACCEPTANCE CORPORATION d/b/a M. LEONARD

20   & ASSOCIATES as follows:
21
                                      NATURE OF THE ACTION
22
            1.     Plaintiff brings this action seeking redress for Defendant’s violations of the Fair
23
     Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and the Rosenthal Fair Debt
24
     Collection Practices Act (“RFDCPA”), Cal. Civ. Code § 1788 et seq.
25

26

27

28
                                                      1
Case 2:21-cv-04156-SB-ADS Document 1 Filed 05/19/21 Page 2 of 9 Page ID #:2



 1                                    JURISDICTION AND VENUE
 2
            2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
 3

 4          3.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

 5
            4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(1).
 6
                                                  PARTIES
 7
            5.      RANDY E. DEVINE (“Plaintiff”) is a natural person, over 18-years-of-age, who at
 8

 9   all times relevant resided in Lancaster, California.

10          6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

11          7.      DIVERSIFIED ACCEPTANCE CORPORATION d/b/a M. LEONARD &
12   ASSOCIATES (“Defendant”) is a corporation organized and existing under the laws of the state of
13
     California.
14
            8.      Defendant maintains its principal place of business at 14044 Ventura Blvd Suite 100
15
     Sherman Oaks, California 91423.
16

17          9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

18          10.     Defendant uses instrumentalities of interstate commerce and the mail in its business

19   – the principal purpose of which is the collection of debt owed or due or asserted to be owed or due
20
     another.
21
                                       FACTUAL ALLEGATIONS
22
            11.     On or around April 2016, Plaintiff received medical services from North Valley
23
     Orthopedic Institute and accrued a balance (“subject debt”).
24

25          12.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(6).

26          13.     In late 2018, the subject debt was placed with Defendant for collection.
27

28
                                                        2
Case 2:21-cv-04156-SB-ADS Document 1 Filed 05/19/21 Page 3 of 9 Page ID #:3



 1           14.     In middle of 2020, Plaintiff placed a call to the collector to inquire about the
 2   subject debt.
 3
             15.     Plaintiff offered to settle the account for a lesser amount because he believed that
 4
     Defendant was unfairly adding high amounts of interest to subject debt.
 5
             16.     Defendant did not accept the settlement offer and demanded that the balance be
 6

 7   paid in full.

 8           17.     In early 2021, Plaintiff’s wife, Mrs. Devine, made a call to Defendant to inquire

 9   about the subject debt.
10
             18.     Mrs. Devine then told Defendant that her husband was covered by medical
11
     insurance and believed that they should have covered the bill.
12
             19.     Defendant explained to Mrs. Devine that insurance did cover a portion of the bill,
13
     but not the full amount.
14

15           20.     Confused as to why insurance did not cover more of the subject debt, Mrs. Devine

16   asked Defendant if she could speak with North Valley Orthopedic Institute, who provided the
17   initial medical service to Plaintiff.
18
             21.     Defendant stated Mrs. Devine was not allowed speak with the North Valley
19
     Orthopedic Institute as the debt is now in their office for collection and for this reason, she could
20
     only work them directly.
21

22           22.     In early March, Plaintiff received a letter from the Defendant, dated February 26,

23   2021, validating the debt (“Defendant’s Letter”).

24

25

26

27

28
                                                         3
Case 2:21-cv-04156-SB-ADS Document 1 Filed 05/19/21 Page 4 of 9 Page ID #:4



 1          23.     Defendant’s Letter depicted, in pertinent part, as follows:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
            24.     Embodied in the letter from Defendant implies that a Lawsuit or Judgment had
25
     been entered against Plaintiff as court cost, attorney fees, and judgment interest was included for
26
     the sum total of the subject debt.
27

28
                                                       4
Case 2:21-cv-04156-SB-ADS Document 1 Filed 05/19/21 Page 5 of 9 Page ID #:5



 1          25.      As of the date of this Complaint, Defendant has not filed a lawsuit against Plaintiff
 2   for the subject debt.
 3
            26.      Defendant’s conduct caused Plaintiff significant damages, including, but not
 4
     limited to, emotional distress, mental anguish, and fear that a suit had been filed (or was
 5
     imminent) and judgment obtained for subject debt.
 6

 7          27.      Included in the items sent to Plaintiff was a North Valley Orthopedic Institute

 8   billing statement dated October 3, 2018.

 9          28.      The letter showed Defendant’s attempt to conceal the contact information for
10
     North Valley Orthopedic Institute.
11
            29.      Upon information and belief, Defendant purposely withheld this information from
12
     Plaintiff to prevent any contact with North Valley Orthopedic Institute.
13
            30.      Plaintiff grew frustrated with Defendant’s unfair practices as it prevented his
14

15   ability to investigate the merits of the Defendant’s contentions regarding the amount of the

16   subject debt.
17          31.      Included in Defendant’s Letter was an itemized statement of the subject debt from
18
     2016 through 2018, before the account was sent to collections.
19
            32.      Specifically, the itemized charges show there was no interest accumulating on the
20
     account while it was with North Valley Orthopedic Institute.
21

22          33.      Plaintiff was concerned that interest only started to accrue on the account after it

23   was sent to collections in late 2018. Upon provided information and belief, Defendant has been

24   adding an egregious amount of interest to the subject debt.
25          34.      Concerned that his statutory rights were violated, Plaintiff retained counsel to
26
     compel Defendant to cease its unlawful conduct.
27

28
                                                        5
Case 2:21-cv-04156-SB-ADS Document 1 Filed 05/19/21 Page 6 of 9 Page ID #:6



 1                                                 DAMAGES
 2            35.      After the discussion with Defendant’s representative, Plaintiff was misled to believe
 3
     that he could not able to communicate with North Valley Orthopedic Institute to investigate the
 4
     merits of the Defendant’s contentions regarding the amount of the debt.
 5
              36.      The conundrum created by Defendant’s deceptive collection practices caused
 6

 7   Plaintiff significant emotional distress that he was sued and anxiety due to his current financial

 8   means.

 9            37.      Concerned with Defendant’s abusive collection efforts, Plaintiff was forced to
10
     retain counsel to vindicate his rights.
11

12                                          CLAIMS FOR RELIEF

13                                               COUNT I:
                         Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)
14
              38.      All Paragraphs of this Complaint are expressly adopted and incorporated herein as
15

16   though fully set forth herein.

17                  a. Violations of 15 U.S.C. § 1692e

18            39.      Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any
19   false, deceptive, or misleading representation” in connection with the collection of a debt.
20
              40.      Section 1692e(5) of the FDCPA prohibits a debt collector from threatening to “take
21
     any action that cannot be legally taken or that is not intended to be taken.”
22
              41.      Section 1692e(10) of the FDCPA prohibits a debt collector from using any “false
23

24   representation or deceptive means to collect or attempt to collet any debt.”

25            42.      Defendant violated §§ 1692e(5) and e(10) by including in Defendant’s Letter

26   possible court cost, and judgment interest to the total of the subject debt.
27
              43.      This indicated that a lawsuit or judgment has been entered against Plaintiff for the
28
                                                          6
Case 2:21-cv-04156-SB-ADS Document 1 Filed 05/19/21 Page 7 of 9 Page ID #:7



 1   subject debt when it had no intention of initiating legal proceedings against Plaintiff.
 2          44.      Defendant’s empty threat to initiate litigation against Plaintiff was deceptive
 3
     because Defendant had no intent to initiate legal proceedings against Plaintiff and merely made the
 4
     threat to coerce payment on the subject debt.
 5
                  b. Violations of 15 U.S.C. § 1692f
 6

 7          45.      Pursuant to § 1692f of the FDCPA, a debt collector is prohibited from using “unfair

 8   or unconscionable means to collect or attempt to collect any debt.”

 9          46.      Section 1692f(1) of the FDCPA prohibits “collection of any amount (including any
10
     interest, fee, charge, or expense incidental to the principal obligation) unless such amount is
11
     expressly authorized by the agreement creating the debt or permitted by law.”
12
            47.      Defendant violated § 1692f by employing unfair and unconscionable means to
13
     attempt to collect on the subject debt.
14

15          48.      Specifically, Defendant’s conduct in telling the Plaintiff and Mrs. Devine they were

16   unable to investigate the merits as to the balance of subject debt with North Valley Orthopedic
17   Institute directly is inherently unfair and unconscionable and is the precise conduct that the FDCPA
18
     was designed to punish.
19
            49.      In addition, Defendant violated § 1692f(1) by collecting 25% or $434.88 in interest
20
     not permitted or expressly authorized by the agreement creating the subject debt.
21

22          50.      As pled above, Plaintiff was harmed by Defendant’s unfair collection practices.

23          WHEREFORE, Plaintiff, RANDY E. DEVINE, respectfully requests that this Honorable
            Court enter judgment in his favor as follows:
24
                  a. Declaring that the practices complained of herein are unlawful and violate the Fair
25

26                   Debt Collection Practices Act;

27                b. Awarding Plaintiff statutory and actual damages, in an amount to be determined at

28                   trial;
                                                        7
Case 2:21-cv-04156-SB-ADS Document 1 Filed 05/19/21 Page 8 of 9 Page ID #:8



 1                c. Awarding Plaintiff his costs and reasonable attorney’s fees pursuant to 15 U.S.C.
 2                   §1692k; and
 3
                  d. Awarding any other relief as this Honorable Court deems just and appropriate.
 4

 5                               Count II – Violations of §1788.17 of the RFDCPA
 6          13.      Plaintiff restates and incorporates all paragraphs as if fully set forth herein.
 7
            14.      California Civil Code § 1788.17 provides:
 8
                     Notwithstanding any other provision of this title, every debt collector
 9                   collecting or attempting to collect a consumer debt shall comply with the
                     provisions of Section 1692b to 1692j [of the FDCPA], inclusive, of, and
10                   shall be subject to the remedies in Section 1692k of, Title 15 of the United
11                   States Code.

12          15.      As stated above, Defendant violated 15 U.S.C. §§ 1692e, e(5), e(10), f and f(1) of

13   the FDCPA, therefore violating Cal. Civ. Code § 1788.17.
14

15          WHEREFORE, Plaintiff, RANDY E. DEVINE, respectfully requests that this Honorable

16   Court enter judgment in his favor as follows:
17                a. Declaring that the practices complained of herein are unlawful and violate the
18
                     RFDCPA;
19
                  b. Enjoining Defendant from sending similar collection letters to consumers;
20
                  c. Awarding Plaintiff statutory and actual damages, in an amount to be determined at
21

22                   trial, for the underlying RFDCPA violations;

23                d. Awarding Class Members statutory damages and actual damages;

24                e. Awarding the Plaintiff her costs and reasonable attorney’s fees; and
25                f. Awarding any other relief as the Honorable Court deems just and proper.
26

27

28
                                                         8
Case 2:21-cv-04156-SB-ADS Document 1 Filed 05/19/21 Page 9 of 9 Page ID #:9



 1                                  DEMAND FOR JURY TRIAL
 2
          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.
 3

 4   DATED: May 19, 2021                                        Respectfully submitted,
 5

 6                                                       RANDY E. DEVINE,

 7                                                       /s/ Alexander J. Taylor
                                                         Alexander J. Taylor
 8                                                       SULAIMAN LAW GROUP LTD.
 9                                                       2500 South Highland Avenue,
                                                         Suite 200
10                                                       Lombard, Illinois 60148
                                                         Telephone: (630) 537-1770
11                                                       ataylor@sulaimanlaw.com
                                                         Attorney for the Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     9
